Case 6:19-cr-00134-PGB-EJK Document 60 Filed 12/03/20 Page 1 of 2 PageID 501
         USCA11 Case: 20-10683 Date Filed: 12/03/2020 Page: 1 of 2


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                    For rules and forms visit
Clerk of Court                                                                    www.ca11.uscourts.gov


                                       December 03, 2020

Clerk - Middle District of Florida
U.S. District Court
401 W CENTRAL BLVD
ORLANDO, FL 32801

Appeal Number: 20-10683-BB
Case Style: USA v. Barry Wright
District Court Docket No: 6:19-cr-00134-PGB-EJK-1

The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
issued as the mandate of this court. See 11th Cir. R. 42-1(a).

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Tonya L. Richardson, BB/lt
Phone #: (404) 335-6174

Enclosure(s)

                                                          DIS-3 Letter and Entry of Dismissal Vol
Case 6:19-cr-00134-PGB-EJK Document 60 Filed 12/03/20 Page 2 of 2 PageID 502
         USCA11 Case: 20-10683 Date Filed: 12/03/2020 Page: 2 of 2


                    IN THE UNITED STATES COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT

                                     ______________

                                    No. 20-10683-BB
                                    ______________

UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

BARRY CLINT WRIGHT,
a.k.a. Clint Wright,

                                          Defendant - Appellant.
                    __________________________________________

                       Appeal from the United States District Court
                            for the Middle District of Florida
                    __________________________________________

ENTRY OF DISMISSAL: Pursuant to Appellant Barry Clint Wright's motion for voluntary
dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
entered dismissed on this date, effective December 03, 2020.

                                    DAVID J. SMITH
                         Clerk of Court of the United States Court
                            of Appeals for the Eleventh Circuit

                        by: Tonya L. Richardson, BB, Deputy Clerk

                                                      FOR THE COURT - BY DIRECTION
